Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 18-24 are currently pending in this Application. 
Response to Election/Restriction 
Applicant's election without traverse of Group III, claims 22-24, drawn to a method for hydraulic enhancement of a plant comprising contacting a plant with a compound of formula (I) 
    PNG
    media_image1.png
    176
    188
    media_image1.png
    Greyscale
 and compound species
    PNG
    media_image2.png
    117
    273
    media_image2.png
    Greyscale
 of Example 2 (p.36 of the specification) in the reply filed on June 27, 2022 is acknowledged.  Claims 22-24 read on the elected species.
Claims 1-13 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.
Examination
The species elected by applicants (above) is allowable. Examination has been performed in regards to the compounds of the prior art below. The search encompasses the elected species and claims 22-24. The prior art search will not be extended unnecessarily to cover all non-elected species. Claims 1-13 and 18-21 and subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
            
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 22-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamaguchi et al. (WO 2010/137662-included machine English translation).
Yamaguchi teaches a method for treating a plant for the inhibition or suppression of plant branching by applying to the plant body, or area in which they grow, a compound of formula I
    PNG
    media_image3.png
    152
    238
    media_image3.png
    Greyscale
, particularly, a compound of formula
    PNG
    media_image4.png
    126
    206
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    132
    314
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    126
    255
    media_image6.png
    Greyscale
.
See whole document, particularly abstract, claims and figures. 
The only physical step recited in the body of the rejected claims is that of contacting the plant with the compound. The application of the prior art’s compound, which is the same as claimed, to the prior art plants, which are the same as claimed, would have necessarily achieved the claimed “method for hydraulic enhancement of a plant”, “increased yield of the contacted plant” and “increased transpiration of the contacted plant” even if not recognized by the prior art, since products of identical chemical composition cannot have mutually exclusive properties when applied under the same circumstances, and, as in the present case, to the same subject.  Thus, the identical compound/formulation applied to the identical subject under the identical circumstances must have the same claimed effect. In addition, the purpose for which the claimed method is accomplished (for hydraulic enhancement) is insufficient to distinguish it from the prior art. See MPEP 2112: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable."). See also MEHL/HIophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). 
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69. Also, MPEP §2112.02: “However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.”  This is the case here.

Claim(s) 22-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Boyer et al. (Molecular Plant, 7 (4): 675-690 (2014)).
Boyer teaches a method for treating garden pea plant for the inhibition of shoot branching by directly applying on an axillary bud at various concentrations a solution of compound AR36 
    PNG
    media_image7.png
    114
    231
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    102
    166
    media_image8.png
    Greyscale
, or 
    PNG
    media_image9.png
    113
    162
    media_image9.png
    Greyscale
 . See at least Figure 4.
The only physical step recited in the body of the rejected claims is that of contacting the plant with the compound. The application of the prior art’s compound, which is the same as claimed, to the prior art plants, which are the same as claimed, would have necessarily achieved the claimed “method for hydraulic enhancement of a plant”, “increased yield of the contacted plant” and “increased transpiration of the contacted plant” even if not recognized by the prior art, since products of identical chemical composition cannot have mutually exclusive properties when applied under the same circumstances, and, as in the present case, to the same subject.  Thus, the identical compound/formulation applied to the identical subject under the identical circumstances must have the same claimed effect. In addition, the purpose for which the claimed method is accomplished (for hydraulic enhancement) is insufficient to distinguish it from the prior art. See MPEP 2112: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable."). See also MEHL/HIophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). 
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69. Also, MPEP §2112.02: “However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.”  This is the case here.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In these claims it’s unclear what is a “substantially identical plant”. Should the plant have the same leaf color, or same leaf shape, or same overall appearance, seed grouping, flower shape, etc.? In what category does the plant need to be identical and what is the degree of similarity?
            In claim 23 it’s unclear what yield the claim is referring to. Does the plant have to reproduce more plants, or does it have to give fruit, or does the plant has to increase in size, or is it something else? 

Conclusion
Claims 22-24 are rejected. No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626